Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered September 25, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a predicate felon, to a term of 5 Vi to 11 years, unanimously affirmed.
The closure of the courtroom during the testimony of the undercover officer was proper where he testified he had a pending investigation in close proximity to the scene of the subject transaction (People v Martinez, 82 NY2d 436). No objection was raised to the prosecutor’s summation and we decline to review defendant’s current objections in the interest of justice. Were we to review, we would find defendant’s contentions to be without merit. Concur—Murphy, P. J., Ellerin, Ross, Nardelli and Williams, JJ.